Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lenney  US20140215929 in view of Bayram US7104012.
Claim 1. Lenney discloses a gutter cover comprising a cover (10) and a mesh screen; wherein the cover is configured to extend longitudinally in overlaying relation to a length of gutter (G, Fig.6), the vinyl cover comprises a front edge (at 70) and a rear edge (at 42), on the top of the cover adjacent to the front edge is a first slot (76) which opens towards the rear edge, on the top of the cover between the front and rear edges is a second slot (46) which opens towards the front edge (Fig.5); 
wherein the mesh screen (20) is metal (P.0049:5-6) and configured to extend longitudinally in overlaying relation to a length of gutter (Fig.6); the mesh screen is wider than the distance between the first and second slots so that when it is installed into the first and second slots the mesh screen bows upwardly (12) from the top of the cover (Fig.6); wherein the cover comprises at least one flex surface area, which is a longitudinally extending area the length of the vinyl cover that can be easily bent (aluminum - P.0052). Lenney further discloses its preferably, the channel is formed of rigid die extruded aluminum but fails to disclose the cover is vinyl. 
the vinyl cover comprises at least one stiffener, which is a ridge formed from the vinyl cover that extends the length of the vinyl cover. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to form the cover out of extruded vinyl as it’s relatively cheaper to manufacture than aluminum. Besides it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Bayram discloses the vinyl cover comprises at least one stiffener (24), which is a ridge formed from the vinyl cover that extends the length of the cover (Fig.1). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the cover of Lenney with the stiffener of Bayram for added strength, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Claim 2. Lenney as modified discloses holes (58) between the first and second slots (Fig.5).

Claim 3. Lenney as modified failed to discloses the holes are round. However it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to form circular holes as a result of easier manufacturing process, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  

Claim 4. Lenney as modified discloses holes are elongated circles (P.0058:3-4)

Claim 6. Lenney as modified discloses a lip (72) descending at the front of cover.

Claim 7-9. Lenney as modified is silent on a flex surface area about 5" from the front edge or a flex surface area about 6" from the front edge or a flex surface area about 5" from the front edge and a second flex surface area about 5" from the front edge. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide the claimed flex surface area for easily installing the cover in various gutters, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  

Claim 10. Lenney as modified discloses a stiffener (60) between the two slots.

Claim 11. Lenney as modified discloses a stiffener (26 of Bayram) between the second slot and the back edge.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lenney  US20140215929 and Bayram US7104012, as applied to claim 1 above, further in view of Harris US2636458.
Claim 5. Lenney as modified is silent on end covers on the edges of the mesh screen, however Harris previously discloses end covers (17, 18) on the edges of a mesh screen (Fig.4). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide the end covers to the screen of Lenny with the motivation of easily inserting the mesh screen within the slots and avoid split ends as suggested by Harris.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633